NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                          901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                          CORPUS CHRISTI, TEXAS 78401
                                                                          361-888-0416 (TEL)
JUSTICES
                                                                          361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                          HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                          ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                          EDINBURG, TEXAS 78539
                                                                          956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                          www.txcourts.gov/13thcoa

                                       November 13, 2015

      Hon. John Lamerson                           Hon. Mark Skurka
      Lamerson Law Firm                            District Attorney
      P.O. Box 241                                 901 Leopard Street, Room 205
      Corpus Christi, TX 78403                     Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. A. Cliff Gordon
      Assistant District Attorney, Nueces County
      901 Leopard Street, Room 206
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00076-CR
      Tr.Ct.No. 14-CR-4010-G
      Style:    The State Of Texas v. Matthew Akin

      Dear Sir/Madam:

            Appellee’s motion for extension of time to file brief in the above cause was this
      day GRANTED by this Court. The time has been extended to Wednesday, December
      09, 2015.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch